Supreme Court of Florida
                                   ____________

                                   No. SC19-287
                                   ____________

                            DONALD A. WILLIAMS,
                                 Petitioner,

                                         vs.

                              MARK S. INCH, etc.,
                                 Respondent.

                                  August 29, 2019

PER CURIAM.

      This case is before the Court on the petition of Donald A. Williams for a

writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const. On

May 10, 2019, we denied the instant petition, expressly retained jurisdiction, and

ordered Williams to show cause why he should not be barred from filing further

pro se pleadings in this Court related to circuit court case number

131989CF0067160001XX. Williams v. Inch, No. SC19-287, 2019 WL 2063597

(Fla. May 10, 2019); see Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion). We

now find that Williams has failed to show cause why he should not be barred, and

we sanction him as set forth below.
      Williams pled guilty to one count of second-degree murder in Eleventh

Judicial Circuit (Miami-Dade County) case number 131989CF0067160001XX; he

was sentenced to sixteen years’ imprisonment.1 Since 2013, Williams has

demonstrated a pattern of vexatious filing of meritless pro se requests for relief in

this Court related to case number 131989CF0067160001XX. Including the

petition in the instant case, Williams has filed eleven pro se petitions with this

Court.2 The Court has disposed of ten of these filings to date, not including the

petition in this case. The Court has never granted Williams the relief sought in any

of his filings here. Each of the ten petitions and notices was denied, dismissed, or

transferred to another court for consideration; his petition in this case is no

exception.

      Williams filed the instant petition for writ of habeas corpus on February 15,

2019. The Court denied the petition on May 10, 2019. In doing so, we expressly

retained jurisdiction to pursue possible sanctions against Williams. On the same

day, we ordered Williams to show cause why the Clerk of this Court should not be

directed to reject any future pleadings, petitions, motions, letters, documents, or



      1. Petitioner has completed his sixteen-year sentence on the second-degree
murder charge; however, he is currently serving a life sentence for numerous
convictions from 2002, also in the Eleventh Judicial Circuit.
      2. See Williams v. Inch, No. SC19-287, 2019 WL 2063597 (Fla. May 10,
2019).


                                          -2-
other filings submitted to this Court by him related to case number

131989CF0067160001XX. The Court also directed Williams to show cause why,

pursuant to section 944.279(1), Florida Statutes (2018), a certified copy of the

Court’s findings should not be forwarded to the appropriate institution for

disciplinary procedures pursuant to the rules of the Florida Department of

Corrections. Williams filed a response to the Court’s order. In it, Williams asserts

that he is unsophisticated in the practice of law and, therefore, “cannot be held

accountable for allowing a law clerk to file his motion with this Court when that’s

[his] only resolution or option to be heard.” Williams’ filing does not contain any

justification for his continued abuse of the Court’s limited resources by filing

numerous meritless pro se notices and petitions.

      Upon consideration of Williams’ response, we find that his arguments are

without merit and that he has failed to show cause why sanctions should not be

imposed. Therefore, based on Williams’ extensive history of filing pro se petitions

and requests for relief that were meritless or otherwise inappropriate for this

Court’s review, we now find that he has abused the Court’s limited judicial

resources. See Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that

this Court has previously “exercised the inherent judicial authority to sanction an

abusive litigant” and that “[o]ne justification for such a sanction lies in the

protection of the rights of others to have the Court conduct timely reviews of their


                                          -3-
legitimate filings”). If no action is taken, Williams will continue to burden the

Court’s resources. We further conclude that Williams’ habeas petition filed in this

case is a frivolous proceeding brought before the Court by a state prisoner. See §

944.279(1), Fla. Stat. (2018).

      Accordingly, we direct the Clerk of this Court to reject any future pleadings

or other requests for relief submitted by Donald A. Williams that are related to case

number 131989CF0067160001XX, unless such filings are signed by a member in

good standing of The Florida Bar. Furthermore, because we have found Williams’

petition to be frivolous, we direct the Clerk of this Court, pursuant to section

944.279(1), Florida Statutes (2018), to forward a copy of this opinion to the

Florida Department of Corrections’ institution or facility in which Williams is

incarcerated.

      No motion for rehearing or clarification will be entertained by this Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

Original Proceeding – Habeas Corpus

Donald A. Williams, pro se, Monticello, Florida,

      for Petitioner

No appearance for Respondent




                                         -4-